 384313 NLRB No. 44MERRICK TERRACE ASSOCIATES1The building is managed by Broadwall Management, but the Em-ployer supervises and directs the terms and conditions of employ-
ment as well as the day-to-day activities of the single employee em-
ployed at the building.2See Parkview Gardens, 166 NLRB 697 (1967).3The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce''standards for asserting jurisdic-
tion. Accordingly, the instant Advisory Opinion is not intended to
express any view whether the Board would certify the Union as rep-
resentative of the petitioned-for unit under Sec. 9(c) of the Act. See
generally Sec. 101.40 of the Board's Rules.Merrick Terrace Associates and Local 32B-32J,Service Employees International Union, AFL±
CIO. Case AO±307November 24, 1993ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on October 27, 1993, Employer-Petitioner
Merrick Terrace Associates filed a petition for Advi-
sory Opinion as to whether the Board would assert ju-
risdiction over its operations. In pertinent part, the peti-
tion alleges as follows:1. A proceeding, Case SE±58554, is currently pend-ing before the New York State Employment Relations
Board in which the Union is seeking certification of a
one-member unit at 491 Merrick Road, Oceanside,
New York 11572, known as Merrick Terrace Associ-
ates.2. The Employer maintains its principal place ofbusiness at 491 Merrick Road, Oceanside, New York
11572, where it operates a 54-unit residential apart-
ment building. 13. During the past calendar year, a representative pe-riod, the Employer has had gross revenues equal to or
exceeding $500,000 and has purchased and received at
its Oceanside, New York facility goods valued equalto or in excess of $50,000 from firms which in turn,purchased those goods directly from outside the State.4. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data, and the
New York State Employment Relations Board has not
made any findings with respect thereto.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.Although all parties were served with a copy of thepetition for Advisory Opinion, no response was filed.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
Employer. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential apartment buildings.2As the Employer allegestotal annual income equal to or exceeding $500,000, it
is clear that the Employer satisfies the Board's discre-
tionary standard. As the Employer further alleges that
it annually purchases and receives goods valued equal
to or in excess of $50,000 at its facility from firms
which purchased those goods directly from out of the
State, the Employer also clearly satisfies the Board's
statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.3